322 So.2d 638 (1975)
The STATE of Florida, Appellant,
v.
Dorothy Lillian OLIVER, Appellee.
No. 75-521.
District Court of Appeal of Florida, Third District.
November 25, 1975.
Richard E. Gerstein, State's Atty., and John Lipinski, Asst. State's Atty., for appellant.
Essen & Essen and Benjamin R. Alter, Miami, for appellee.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
The State of Florida appeals an order of dismissal for failure to comply with defendant's request for discovery.
Defendant was informed against for possession of cannabis [§ 893.13, Fla. Stat.]. At a hearing on December 2, 1974, defendant moved that the State fully comply with her request for full discovery and furnish her a copy of the affidavit for search warrant and the search warrant. The trial judge ordered the State to produce and deliver these documents within 15 days to the defendant. The State failed to produce the documents and on January 13, 1975, defendant filed a motion to dismiss which was granted by the trial judge after hearing argument of counsel. This appeal follows. We affirm. The State having failed to comply with the court order and the rules of criminal procedure (RCrP 3.220(a)(1)(ix), it is within the discretion of the trial judge to dismiss the cause as a sanction [RCrP 3.220(j)] and we find no abuse of discretion in granting defendant's motion to dismiss in the case sub judice.
Affirmed.